[Cite as Besancon v. Cedar Lane Farms, 2018-Ohio-4917.]


STATE OF OHIO                   )                         IN THE COURT OF APPEALS
                                )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                 )

WILLIAM BESANCON, et al.                                  C.A. No.   18AP0006

        Appellants

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
CEDAR LANE FARMS CORP                                     COURT OF COMMON PLEAS
                                                          COUNTY OF WAYNE, OHIO
        Appellee                                          CASE No.   2014 CVC-A 000251

                               DECISION AND JOURNAL ENTRY

Dated: December 10, 2018



        CALLAHAN, Judge.

        {¶1}    Appellants, William and Sandy Besancon, appeal an order of the Wayne County

Court of Common Pleas that released and distributed a supersedeas bond. This Court affirms.

                                                   I.

        {¶2}    William and Sandy Besancon (“the Besancons”) filed a complaint against Cedar

Lane Farms seeking a declaratory judgment regarding their rights under a lease, reformation of a

lease extension agreement to conform to the parties’ alleged intentions, and a judgment against

Cedar Lane Farms for conversion of proceeds due to the Besancons from a third party. Cedar

Lane Farms filed counterclaims alleging intentional interference with a contractual relationship

and breach of contract and seeking a corresponding declaration of the parties’ rights under the

lease. The trial court entered judgment in favor of the Besancons and awarded them $5,000 in

damages on the conversion claim.
                                                2


       {¶3}    Cedar Lane Farms appealed the judgment, obtained a stay of execution pending

appeal, and posted a supersedeas bond in the amount of $25,000 in cash on deposit with the clerk

of courts. This Court reversed the trial court’s judgment with respect to reformation of the lease

extension, but affirmed the rest of the trial court’s judgment. Besancon v. Cedar Lane Farms

Corp., 9th Dist. Wayne No. 16AP0003, 2017-Ohio-347. Cedar Lane Farms appealed to the Ohio

Supreme Court. While the parties’ jurisdictional memoranda were pending, the Besancons

moved the trial court to increase the supersedeas bond from $25,000 to $50,000, arguing that

they had sustained significant losses to the subject property since the bond was posted. The trial

court denied the motion. The Ohio Supreme Court ultimately declined to hear the appeal.

Besancon v. Cedar Lane Farms Corp., 151 Ohio St.3d 1425, 2017-Ohio-8371.

       {¶4}    The Besancons moved the trial court to release the full amount of the supersedeas

bond to them, arguing that in the two years since the bond had been posted, they had sustained

almost $50,000 in damages occasioned by the stay of execution on the trial court’s judgment.

Cedar Lane Farms did not oppose the motion. Three months later, the trial court released the

bond and ordered the clerk of courts to distribute $5,625 to the Besancons, representing the

judgment on the conversion claim plus interest, and the balance to Cedar Lane Farms. The

Besancons moved for a stay of execution of this order and filed this appeal.

                                               II.

                                    MOTION TO DISMISS

       {¶5}    Cedar Lane Farms moved to dismiss this appeal as moot because the supersedeas

bond has been released and the proceeds distributed.        The Besancons requested a stay of

execution of the trial court’s order within three days of its journalization. The Clerk of Courts,

however, released the supersedeas bond only two hours after the trial court’s order was docketed.
                                                3


Under these circumstances, this Court concludes that the Besancon’s appeal is not moot, and the

motion to dismiss is denied.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY FAILING TO HAVE A HEARING TO
       DETERMINE DAMAGES AFTER REQUIRING THE DEFENDANT-
       APPELLEE TO POST A SUPERSEDEAS BOND TO PROTECT THE
       PLAINTIFFS-APPELLANTS DURING APPEAL IN CASE NUMBER 2016-
       AP-X-000003.

       {¶6}     The Besancons’ assignment of error argues that the trial court abused its

discretion by failing to have a hearing on their motion to release bond. This Court disagrees.

       {¶7}     Under Civ.R. 7(B), a trial court may permit the determination of motions without

an oral hearing by local rule. Local Rule 4(C)(2) of the Wayne County Court of Common Pleas

provides that all motions other than motions for summary judgment “will be decided without oral

hearing unless oral argument is requested and determined necessary by the Court.”                The

Besancons did not request a hearing, and a hearing was not otherwise required by R.C. 2505.09

et seq. or Civ.R. 62(B), which govern supersedeas bonds. The Besancons have not directed this

Court to any authority supporting their position that the trial court’s decision not to hold a

hearing was an abuse of discretion under these circumstances, and their sole assignment of error

is overruled.

                                               III.

       {¶8}     The Besancons’ assignment of error is overruled, and the judgment of the Wayne

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.
                                                 4


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



SCHAFER, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

BRYAN K. BARNARD, Attorney at Law, for Appellants.

J. DOUGLAS DRUSHAL, ERIC T. MICHENER, and ERIC M. GAMMARINO, Attorneys at
Law, for Appellee.